 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4
      Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@ toddflaw.com
 6
      abacon@ toddflaw.com
 7    Attorneys for Plaintiff
 8
                         UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
     JORDAN BEAL, individually and on      )          Case No. '20CV2516 JLS AHG
11
     behalf of all others similarly situated,
                                           )
12                                         )          CLASS ACTION
13   Plaintiff,                            )          COMPLAINT FOR VIOLATIONS
                                           )          OF:
14          vs.                            )
15                                         )             1.   NEGLIGENT VIOLATIONS
     HOMEXPRESS MORTGAGE CORP. )                              OF THE TELEPHONE
16
     and DOES 1 through 10, inclusive, and )                  CONSUMER PROTECTION
17   each of them,                         )                  ACT [47 U.S.C. §227(b)]
18
                                           )             2.   WILLFUL VIOLATIONS
     Defendants.                           )                  OF THE TELEPHONE
19                                         )                  CONSUMER PROTECTION
20                                         )                  ACT [47 U.S.C. §227(b)]
                                           )             3.   NEGLIGENT VIOLATIONS
21                                         )                  OF THE TELEPHONE
22                                         )                  CONSUMER PROTECTION
                                           )                  ACT [47 U.S.C. §227(c)]
23
                                           )             4.   WILLFUL VIOLATIONS
24                                         )                  OF THE TELEPHONE
25                                         )                  CONSUMER PROTECTION
                                           )                  ACT [47 U.S.C. §227(c)]
26                                         )
27                                         )          DEMAND FOR JURY TRIAL
                                           )
28



                                 CLASS ACTION COMPLAINT
                                                -1-
 1         Plaintiff JORDAN BEAL (“Plaintiff”), individually and on behalf of all
 2   others similarly situated, alleges the following upon information and belief based
 3   upon personal knowledge:
 4                                NATURE OF THE CASE
 5         1.     Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of Defendant, in negligently, knowingly,
 8   and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in violation of
 9   the Telephone Consumer Protection Act, 47. U.S.C. § 227, et seq. (“TCPA”).
10                              JURISDICTION & VENUE
11         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
12   a resident of California, seeks relief on behalf of a Class, which will result in at
13   least one class member belonging to a different state than that of Defendant, a
14   Delaware corporation. Plaintiff also seeks up to $1,500.00 in damages for each call
15   in violation of the TCPA, which, when aggregated among a proposed class in the
16   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
17   Therefore, both diversity jurisdiction and the damages threshold under the Class
18   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
19   Jurisdiction is also proper under 28 U.S.C. § 1331 because Plaintiff’s claims arise
20   under a law of the United States, the TCPA.
21         3.     Venue is proper in the United States District Court for the Southern
22   District of California pursuant to 28 U.S.C. § 1391(b) because Defendant does
23   business within this District and a substantial part of the events or omissions giving
24   rise to Plaintiff’s claims occurred within this District.
25                                         PARTIES
26         4.     Plaintiff, JORDAN BEAL (“Plaintiff”), is a natural person residing in
27   Solana Beach, California, and is a “person” as defined by 47 U.S.C. § 153 (39).
28         5.     Defendant, HOMEXRESS MORTGAGE CORP. (“Defendant”), is a


                                 CLASS ACTION COMPLAINT
                                               -2-
 1   mortgage lending company, and is a “person” as defined by 47 U.S.C. § 153 (39).
 2         6.     The above-named Defendant, and its subsidiaries and agents, are
 3   collectively referred to as “Defendants.” The true names and capacities of the
 4   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 5   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 6   names. Each of the Defendants designated herein as a DOE is legally responsible
 7   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 8   Complaint to reflect the true names and capacities of the DOE Defendants when
 9   such identities become known.
10         7.     Plaintiff is informed and believes that at all relevant times, each and
11   every Defendant was acting as an agent and/or employee of each of the other
12   Defendants and was acting within the course and scope of said agency and/or
13   employment with the full knowledge and consent of each of the other Defendants.
14   Plaintiff is informed and believes that each of the acts and/or omissions complained
15   of herein was made known to, and ratified by, each of the other Defendants.
16                             FACTUAL ALLEGATIONS
17         8.     Beginning during or about October of 2020, Plaintiff received text
18   messages from Defendant on Plaintiff’s cellular telephone number ending in -0980,
19   in an attempt to solicit Plaintiff to purchase Defendant’s products and services.
20         9.     During this time, Defendant began to use Plaintiff’s cellular telephone
21   for the purpose of sending Plaintiff spam advertisements and/or promotional offers,
22   via text messages, including text messages sent to and received by Plaintiff on or
23   during or about October of 2020 from Defendant’s phone number, (909) 710-6233.
24         10.    During or about October of 2020, Plaintiff received text messages
25   from Defendant, including, but not limited to, a message that read: “NonQM-Got
26   Fall Out? This is Ira with HomeXpress Mortgage Corp, As NonQM lenders
27   disappear,    HomeXpress       stays   strong     and    continuously     expanding
28   products.Jumbo loans now up to $3MLTV up to 85%DTI 50% MaxGift


                                CLASS ACTION COMPLAINT
                                              -3-
 1   funds OK. We’ll help you score for your Borrower! Call or Text me now!”
 2         11.    This text message placed to Plaintiff’s cellular telephone was placed
 3   via Defendant’s SMS Blasting Platform, i.e., an “automatic telephone dialing
 4   system,” (“ATDS”) as defined by 47 U.S.C. § 227(a)(1) as prohibited by 47 U.S.C.
 5   § 227(b)(1)(A).
 6         12.    The telephone number that Defendant, or its agent, called was
 7   assigned to a cellular telephone service for which Plaintiff incurs a charge for
 8   incoming calls pursuant to 47 U.S.C. § 227(b)(1).
 9         13.    Defendant’s text messages constituted calls that were not for
10   emergency purposes as defined by 47 U.S.C. § 227(b)(1)(A).
11         14.    During all relevant times, Defendant did not possess Plaintiff’s “prior
12   express consent” to receive text messages using an automatic telephone dialing
13   system on her cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
14         15.    Further, Plaintiff’s cellular telephone number ending in -0980 has
15   been on the National Do-Not-Call Registry since 2003.
16         16.    Defendant placed multiple calls soliciting its business to Plaintiff on
17   his cellular telephone ending in -0980 during or about October of 2020.
18         17.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
19   64.1200(c)(2) as they were attempts to promote or sell Defendant’s products and
20   services.
21         18.    Plaintiff received numerous solicitation calls from Defendant within a
22   12-month period.
23         19.    Defendant continued to call Plaintiff in an attempt to solicit its
24   services and in violation of the National Do-Not-Call provisions of the TCPA.
25         20.    Upon information and belief, and based on Plaintiff’s experiences of
26   being called by Defendant after being on the National Do-Not-Call list for several
27   years prior to Defendant’s initial text message, and at all relevant times, Defendant
28   failed to establish and implement reasonable practices and procedures to effectively


                                CLASS ACTION COMPLAINT
                                              -4-
 1   prevent telephone solicitations in violation of the regulations prescribed under 47
 2   U.S.C. § 227(c)(5).
 3                               CLASS ALLEGATIONS
 4         21.    Plaintiff brings this action individually and on behalf of all others
 5   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
 6   Classes”).
 7         22.    The class concerning the ATDS claim for no prior express consent
 8   (hereafter “The ATDS Class”) is defined as follows:
 9
                  All persons within the United States who received any
10                solicitation/telemarketing calls from Defendant to said
11                person’s cellular telephone made through the use of any
                  automatic telephone dialing system or an artificial or
12
                  prerecorded voice and such person had not previously
13                consented to receiving such calls, or who had revoked
14
                  such consent, within the four years prior to the filing of
                  this Complaint through the date of class certification.
15
16         23.    The class concerning the National Do-Not-Call violations (hereafter
17   “The DNC Class”) is defined as follows:
18
                  All persons within the United States registered on the
19
                  National Do-Not-Call Registry for at least 30 days, who
20                had not granted Defendant prior express consent nor had
                  a prior established business relationship, who received
21
                  more than one call made by or on behalf of Defendant
22                that promoted Defendant’s products or services, within
23                any twelve-month period, within four years prior to the
                  filing of this Complaint through the date of class
24                certification.
25
26         24.    Plaintiff represents, and is a member of, The ATDS Class, consisting
27   of all persons within the United States who received any solicitation/telemarketing
28   calls from Defendant to said person’s cellular telephone made through the use of


                                CLASS ACTION COMPLAINT
                                             -5-
 1   any automatic telephone dialing system or an artificial or prerecorded voice and
 2   such person had not previously consented to receiving such calls, or who had
 3   revoked such consent, within the four years prior to the filing of this Complaint
 4   through the date of class certification.
 5         25.    Plaintiff represents, and is a member of, The DNC Class, consisting
 6   of all persons within the United States registered on the National Do-Not-Call
 7   Registry for at least 30 days, who had not granted Defendant prior express consent
 8   nor had a prior established business relationship, who received more than one call
 9   made by or on behalf of Defendant that promoted Defendant’s products or services,
10   within any twelve-month period, within four years prior to the filing of this
11   Complaint through the date of class certification.
12         26.    Defendant, its employees and agents are excluded from The Classes.
13   Plaintiff does not know the number of members in The Classes, but believes the
14   Classes’ members number in the thousands, if not more. Thus, this matter should
15   be certified as a Class Action to assist in the expeditious litigation of the matter.
16         27.    The Classes are so numerous that the individual joinder of all of its
17   members is impractical. While the exact number and identities of The Classes’
18   members are unknown to Plaintiff at this time and can only be ascertained through
19   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
20   The Classes include thousands of members. Plaintiff alleges that The Classes’
21   members may be ascertained by the records maintained by Defendant.
22         28.    Plaintiff and members of The ATDS Class were harmed by the acts of
23   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
24   and The ATDS Class members via their cellular telephones thereby causing
25   Plaintiff and The ATDS Class members to incur certain charges or reduced
26   telephone time for which Plaintiff and The ATDS Class members had previously
27   paid by having to retrieve or administer messages left by Defendant during those
28   illegal calls, and invading the privacy of said Plaintiff and The ATDS Class


                                 CLASS ACTION COMPLAINT
                                                -6-
 1   members.
 2         29.    Common questions of fact and law exist as to all members of The
 3   ATDS Class which predominate over any questions affecting only individual
 4   members of The ATDS Class. These common legal and factual questions, which
 5   do not vary between The ATDS Class members, and which may be determined
 6   without reference to the individual circumstances of any of The ATDS Class
 7   members, include, but are not limited to, the following:
 8                a.    Whether, within the four years prior to the filing of this
 9                      Complaint, Defendant made any telemarketing/solicitation call
10                      (other than a call made for emergency purposes or made with
11                      the prior express consent of the called party) to an ATDS Class
12                      member using any automatic telephone dialing system or an
13                      artificial or prerecorded voice to any telephone number
14                      assigned to a cellular telephone service;
15                b.    Whether Plaintiff and The ATDS Class members were
16                      damaged thereby, and the extent of damages for such violation;
17                      and
18                c.    Whether Defendant should be enjoined from engaging in such
19                      conduct in the future.
20         30.    As a person that received telemarketing/solicitation calls from
21   Defendant using an automatic telephone dialing system or an artificial or
22   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
23   claims that are typical of The ATDS Class.
24         31.    Plaintiff and members of The DNC Class were harmed by the acts of
25   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
26   and The DNC Class members via their telephones for solicitation purposes, thereby
27   invading the privacy of said Plaintiff and The DNC Class members whose
28   telephone numbers were on the National Do-Not-Call Registry. Plaintiff and the


                                CLASS ACTION COMPLAINT
                                             -7-
 1   DNC Class members were damaged thereby.
 2         32.    Common questions of fact and law exist as to all members of The
 3   DNC Class which predominate over any questions affecting only individual
 4   members of The DNC Class. These common legal and factual questions, which do
 5   not vary between The DNC Class members, and which may be determined without
 6   reference to the individual circumstances of any of The DNC Class members,
 7   include, but are not limited to, the following:
 8                a.     Whether, within the four years prior to the filing of this
 9                       Complaint, Defendant or its agents placed more than one
10                       solicitation call to the members of the DNC Class whose
11                       telephone numbers were on the National Do-Not-Call Registry
12                       and who had not granted prior express consent to Defendant and
13                       did not have an established business relationship with
14                       Defendant;
15                b.     Whether Defendant obtained prior express written consent to
16                       place solicitation calls to Plaintiff or the DNC Class members’
17                       telephones;
18                c.     Whether Plaintiff and the DNC Class members were damaged
19                       thereby, and the extent of damages for such violation; and
20                d.     Whether Defendant should be enjoined from engaging in such
21                       conduct in the future.
22         33.    As a person that received numerous solicitation calls from Defendant
23   within a 12-month period, who had not granted Defendant prior express consent
24   and did not have an established business relationship with Defendant, Plaintiff is
25   asserting claims that are typical of the DNC Class.
26         34.    Plaintiff will fairly and adequately protect the interests of the members
27   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
28   class actions.


                                 CLASS ACTION COMPLAINT
                                              -8-
 1         35.    A class action is superior to other available methods of fair and
 2   efficient adjudication of this controversy, since individual litigation of the claims
 3   of all of The Classes’ members is impracticable. Even if every Class member could
 4   afford individual litigation, the court system could not. It would be unduly
 5   burdensome to the courts in which individual litigation of numerous issues would
 6   proceed. Individualized litigation would also present the potential for varying,
 7   inconsistent, or contradictory judgments and would magnify the delay and expense
 8   to all parties and to the court system resulting from multiple trials of the same
 9   complex factual issues. By contrast, the conduct of this action as a class action
10   presents fewer management difficulties, conserves the resources of the parties and
11   of the court system, and protects the rights of each of The Classes’ Class member.
12         36.    The prosecution of separate actions by individual Class members
13   would create a risk of adjudications with respect to them that would, as a practical
14   matter, be dispositive of the interests of the other Class members not parties to such
15   adjudications or that would substantially impair or impede the ability of such non-
16   party Class members to protect their interests.
17         37.    Defendant has acted or refused to act in respects generally applicable
18   to The Classes, thereby making appropriate final and injunctive relief with regard
19   to the members of the Classes as a whole.
20                             FIRST CAUSE OF ACTION
21          Negligent Violations of the Telephone Consumer Protection Act
22                                   47 U.S.C. § 227(b)
23                             On Behalf of the ATDS Class
24         38.    Plaintiff repeats and incorporates by reference into this cause of action
25   the allegations set forth above at Paragraphs 1-37.
26         39.    The foregoing acts and omissions of Defendant constitute numerous
27   and multiple negligent violations of the TCPA, including but not limited to each
28   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular


                                 CLASS ACTION COMPLAINT
                                              -9-
 1   47 U.S.C. § 227 (b)(1)(A).
 2         40.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
 3   Plaintiff and the ATDS Class Members are entitled an award of $500.00 in statutory
 4   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 5         41.    Plaintiff and the ATDS Class members are also entitled to and seek
 6   injunctive relief prohibiting such conduct in the future.
 7                           SECOND CAUSE OF ACTION
 8    Knowing and/or Willful Violations of the Telephone Consumer Protection
 9                                           Act
10                                   47 U.S.C. § 227(b)
11                             On Behalf of the ATDS Class
12         42.    Plaintiff repeats and incorporates by reference into this cause of action
13   the allegations set forth above at Paragraphs 1-37.
14         43.    The foregoing acts and omissions of Defendant constitute numerous
15   and multiple knowing and/or willful violations of the TCPA, including but not
16   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
17   and in particular 47 U.S.C. § 227 (b)(1)(A).
18         44.    As a result of Defendant’s knowing and/or willful violations of 47
19   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
20   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
21   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
22         45.    Plaintiff and the Class members are also entitled to and seek injunctive
23   relief prohibiting such conduct in the future.
24                            THIRD CAUSE OF ACTION
25          Negligent Violations of the Telephone Consumer Protection Act
26                                   47 U.S.C. § 227(c)
27                             On Behalf of the DNC Class
28         46.    Plaintiff repeats and incorporates by reference into this cause of action


                                  CLASS ACTION COMPLAINT
                                              - 10 -
 1   the allegations set forth above at Paragraphs 1-37.
 2         47.      The foregoing acts and omissions of Defendant constitute numerous
 3   and multiple negligent violations of the TCPA, including but not limited to each
 4   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
 5   47 U.S.C. § 227(c)(5).
 6         48.      As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
 7   Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory
 8   damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
 9         49.      Plaintiff and the DNC Class members are also entitled to and seek
10   injunctive relief prohibiting such conduct in the future.
11                             FOURTH CAUSE OF ACTION
12    Knowing and/or Willful Violations of the Telephone Consumer Protection
13                                             Act
14                                     47 U.S.C. § 227(c)
15                               On Behalf of the DNC Class
16         50.      Plaintiff repeats and incorporates by reference into this cause of action
17   the allegations set forth above at Paragraphs 1-37.
18         51.      The foregoing acts and omissions of Defendants constitute numerous
19   and multiple knowing and/or willful violations of the TCPA, including but not
20   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
21   in particular 47 U.S.C. § 227(c)(5).
22         52.      As a result of Defendant’s knowing and/or willful violations of 47
23   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
24   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
25   § 227(c)(5).
26         53.      Plaintiff and the DNC Class members are also entitled to and seek
27   injunctive relief prohibiting such conduct in the future.
28   ///


                                  CLASS ACTION COMPLAINT
                                               - 11 -
 1                             PRAYER FOR RELIEF
 2   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 3                          FIRST CAUSE OF ACTION
 4        Negligent Violations of the Telephone Consumer Protection Act
 5                                47 U.S.C. § 227(b)
 6             As a result of Defendant’s negligent violations of 47 U.S.C. §
 7              227(b)(1), Plaintiff and the ATDS Class members are entitled to and
 8              request $500 in statutory damages, for each and every violation,
 9              pursuant to 47 U.S.C. § 227(b)(3)(B).
10             Any and all other relief that the Court deems just and proper.
11                        SECOND CAUSE OF ACTION
12   Knowing and/or Willful Violations of the Telephone Consumer Protection
13                                        Act
14                                47 U.S.C. § 227(b)
15             As a result of Defendant’s willful and/or knowing violations of 47
16              U.S.C. § 227(b)(1), Plaintiff and the ATDS Class members are
17              entitled to and request treble damages, as provided by statute, up to
18              $1,500, for each and every violation, pursuant to 47 U.S.C. §
19              227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
20             Any and all other relief that the Court deems just and proper.
21                         THIRD CAUSE OF ACTION
22        Negligent Violations of the Telephone Consumer Protection Act
23                                47 U.S.C. § 227(c)
24             As a result of Defendant’s negligent violations of 47 U.S.C. §
25              227(c)(5), Plaintiff and the DNC Class members are entitled to and
26              request $500 in statutory damages, for each and every violation,
27              pursuant to 47 U.S.C. § 227(c)(5).
28             Any and all other relief that the Court deems just and proper.


                              CLASS ACTION COMPLAINT
                                          - 12 -
 1                           FOURTH CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                            Act
 4                                   47 U.S.C. § 227(c)
 5                As a result of Defendant’s willful and/or knowing violations of 47
 6                U.S.C. § 227(c)(5), Plaintiff and the DNC Class members are entitled
 7                to and request treble damages, as provided by statute, up to $1,500,
 8                for each and every violation, pursuant to 47 U.S.C. § 227(c)(5).
 9                Any and all other relief that the Court deems just and proper.
10         54.    Pursuant to the Seventh Amendment to the Constitution of the United
11   States of America, Plaintiff is entitled to, and demands, a trial by jury.
12
13
           Respectfully Submitted this 29th Day of December, 2020.
14
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
15
16                                     By: /s/ Todd M. Friedman
17                                         Todd M. Friedman
                                           Law Offices of Todd M. Friedman
18                                         Attorney for Plaintiff
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              - 13 -
